Humphreys, J., (concurring). .1 concur in the affirmance of this case, and in the opinion, save that portion thereof which seems to intimate that the exception in favor of druggists and pharmacists is broad enough to allow them to sell or give away tonics, bitters, or other medicated liquors containing alcohol, to persons who, by reason of abnormal appetites, perverted tastes, or depraved habits, buy and use them as a beverage. One of the purposes of the law was to save people from their weaknesses and to shut every avenue through which they might obtain alcohol in any form with which to satisfy their appetites and tastes. The exception in favor of druggists was to allow them to use alcohol in their medicinal tinctures and compounds for preservative purposes only, and to restrict the giving or selling of such tinctures and compounds to use as medicines. My construction of the two statutes referred to, when read together, is that they prohibit a druggist or pharmacist from selling or giving away any tincture or compound containing any alcohol, if used by the recipient as a beverage.